KRUEGER, Judge.
The appellant was tried and convicted of the offense of theft under the value of $50 and over the value of $5, and his punishment assessed at a fine of $5, and confinement in the county jail for one day.
The record is before us without a statement of facts or bills of exception. No defect either in the information or procedure has been pointed out or has been perceived. No question is presented for review.
The judgment is affirmed.
PER CURIAM.
The foregoing .opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.